Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-2007

Hudson v. McKeesport Pol Chief
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4099




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hudson v. McKeesport Pol Chief " (2007). 2007 Decisions. Paper 598.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/598


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 06-4099


           HUBERT T. HUDSON; ROBERTA HUDSON;
                 SHEALIASSIA WILLIAMS

                                 v.

McKEESPORT POLICE CHIEF; MAYOR BREWSTER; DENNIS WYN;
 T. BARLETIC; CITY OF McKEESPORT POL DEPT.; DAVID FATH

                                            Hubert T. Hudson,
                                                        Appellant


           On Appeal from the United States District Court
              for the Western District of Pennsylvania
                 D.C. Civil Action No. 05-cv-1611
                   (Honorable Gary L. Lancaster)


           Submitted Pursuant to Third Circuit LAR 34.1(a)
                            June 1, 2007

 Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                       (Filed August 10, 2007)




                    OPINION OF THE COURT
PER CURIAM.

       Hubert Hudson appeals from the District Court’s order dismissing his complaint

for the second time pursuant to 28 U.S.C. § 1915(e)(2)(B). We will vacate the order and

remand.

       Previously we described Hudson’s complaint:

       On November 22, 2005, Hudson filed a handwritten pro se complaint along
       with a motion to proceed in forma pauperis. Although the complaint is
       admittedly difficult to understand, we can discern some, but not all of, the
       claims in the complaint. Hudson alleged that, on September 2, 2005, Dennis
       Wyn of the McKeesport Police Department entered his home without a
       warrant or probable cause and wrongfully arrested him using excessive
       force. According to Hudson, Wyn “grabed [sic] my neck, hand cuffed,
       throwr [sic] the [sic] ground by way of, knight stick [sic], back of right
       knee/legs” and “kicked in the face while the [sic] ground.” (Compl. at 4.)
       He also claimed that Magistrate Barletic uses his office to enrich himself
       and the town by collaborating with racist police officers to force local
       African-Americans to plead guilty to “bogus charges.” (Compl. at 5.)
       Finally Hudson claimed that there is a conspiracy between Magistrate
       Barletic and the Mayor of McKeesport involving the local police and
       housing authority to intimidate and harass the town's African-American
       population. (Compl. at 6-7.)

Hudson v. McKeesport Police Chief, 182 F. App’x 124, 125-26 (3d Cir. 2006).

       The District Court dismissed this complaint, finding that it did not conform to the

requirements of F ED. R. C IV. P. 8(a) and was “so confusing or unintelligible that no party

could possibly understand or reply to it.” Hudson v. McKeesport, No. 05-01611 slip op.

at 3 (W.D.Pa. November 29, 2005). We reversed, finding that “ [e]ven if the District

Court is correct and the ‘complaint is so confusing that no party could possibly

understand or reply to it,’ slip op. at 3, the proper remedy is not immediate dismissal.”

                                              2
Hudson, 182 Fed. App’x at 126. We held that “prior to dismissing a pro se complaint

under § 1915(e), a district court must give the plaintiff an opportunity to amend his

pleading to cure the defect unless such an amendment would be futile or prejudicial.” Id.

We also noted that, liberally construed, some of his claims satisfied the requirements of

Rule 8(a). Id.

       On remand, the District Court issued an order that read in its entirety: “[a]nd now,

this 10th day of June, 2006, IT IS HEREBY ORDERED that plaintiffs shall file an

amended complaint in the instant case on or before June 30, 2006.” One week later

Hudson filed a one-page handwritten document titled “amended complaint.” Hudson’s

“amended complaint” does not reference his previous complaint, or any of the events

described therein. Instead it includes what appear to be discovery requests and

complaints about an unspecified ongoing judicial proceeding.1 The District Court found

that the amended complaint was incomprehensible and, under the same rationale as

before, dismissed the case.2




   1
    Based on his informal brief filed in this appeal, we believe that the judicial
proceeding that he referred to in the amended complaint was probably an eviction
proceeding. (App. Br. at 3.)
   2
    We have jurisdiction to consider this appeal pursuant to 28 U.S.C. § 1291. Our
review of a District Court’s dismissal under § 1915(e)(2)(B) is plenary. Allah v.
Severling, 229 F.3d 220, 223 (3d Cir. 2000). We may affirm the District Court on any
ground supported by the record. Tourscher v. McCullough, 184 F.3d 236, 239 (3d Cir.
1999).

                                             3
       We find that the District Court erred in dismissing Hudson’s case without

considering whether his original complaint satisfied F ED. R. C IV. P. 8(a)’s pleading

standards.

       Fed. R. Civ. P. Rule 8(a) requires that a complaint include “a short and plain

statement of the claim showing that the plaintiff is entitled to relief,” and Rule 8(f)

instructs district courts that “[a]ll pleadings shall be so construed as to do substantial

justice.” A plaintiff’s complaint “must simply give the defendant fair notice of what the

plaintiff’s claim is and the ground upon which it rests.” Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 512 (2002)(quotations omitted). Allegations in a pro se complaint

“however inartfully pleaded are held to less stringent standards than formal pleadings

drafted by lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal quotations and

citations omitted); see also Higgins v. Beyer, 293 F.3d 683, 688 (3d Cir. 2002).

       Hudson’s complaint includes some claims that would give fair notice to the

defendants. Hudson alleges that, on September 2, 2005, Officer Dennis Wyn violated his

Fourth Amendment rights by entering his home without a warrant or probable cause,

falsely arresting him, and using excessive force. He also alleges that Mayor James

Brewster, the City of Mckeesport, the Police Chief, and the McKeesport Police

Department are liable because this sort of behavior is a custom in the Department and is




                                               4
done with Mayor Brewster’s consent.3 See Bd. of County Comm’rs of Bryan County,

Okl. v. Brown, 520 U.S. 397, 405 (1997).

       However, we will affirm the District Court’s dismissal of Hudson’s complaint with

respect to its claims against Magistrate Barletic and David Fath – presumably of the

McKeesport Housing Authority. Hudson’s claims against David Fath fail to meet the

minimal standard of Rule 8(a). Hudson merely includes Fath in the caption of his

complaint and does not provide any basis for a claim against him. Hudson’s claims

against Magistrate Barletic must be dismissed because they do not state any claim upon

which relief can be granted.4 Section 1915(e)(2). He does not plead any basis from

which a conspiracy with the police to violate African-American residents’ constitutional

rights can be inferred. See D.R. by L.R. v. Middle Bucks Area Vocational Technical

School, 972 F.2d 1364, 1377 (3d Cir. 1992). His other claims against Magistrate Barletic

all relate to the Magistrate’s performance of his judicial duties and are, therefore, barred

by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 12 (1991).




   3
    “Mckeesport Police Dept. have beaten, maim[ed], mali[c]ously blacken[ed], eyes
etc[.], with the consent, of, Brewster. He allows warrantless, arrest, inva[s]ions [of]
private properties, homes, apts. without cause. ” (Comp. at 6.)
   4
    Hudson claims that Magistrate Barletic is part of a conspiracy with the police to
intimidate and harass African-Americans. In this conspiracy, the police falsely arrest
residents of the Mckeesport Housing Authority who are brutalized, intimidated, and then
forced to plead guilty to “bogus charges.” (Compl. at 5, 7.) Hudson also claims that the
Magistrate violated his rights while presiding over the criminal proceedings that resulted
from his arrest by Officer Wyn. (Compl. at 3,7.)

                                              5
      Accordingly, we will vacate the District Court’s order in part, affirm in part, and

remand for further proceedings.




                                            6